Name: Council Regulation (EEC) No 3506/83 of 12 December 1983 amending Regulation (EEC) No 950/68 on the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 12. 83 Official Journal of the European Communities No L 351 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3506/83 of 12 December 1983 amending Regulation (EEC) No 950/68 on the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas, during the 1973 tariff re-negotiations following the accession of Denmark, Ireland and the United Kingdom, the Community bound the customs duties on sound reproducers falling within subheading 92.11 A II of the Common Customs Tariff at a rate of 9,5 % ; whereas that binding is contained in the European Economic Community's schedule LXXII-EEC annexed to the General Agreement on Tariffs and Trade ; Whereas it appeared advisable to modify this concession with a view to regulating trade patterns in sound reproducers and to guarantee in an orderly fashion the harmonious development of the market ^ whereas, to that end the Commission notified the GATT of the Community's intention to renegotiate the concession on sound reproducers ; Whereas it has not been possible to arrive at an agreement with the main supplier ; Whereas, under Article XXVIII (3) (a) of the GATT, the Community, in the absence of agreement between the parties primarily concerned, is free to modify the concession in question ; Whereas the Council has approved the Commission recommendation temporarily to raise the tariff concession on certain sound reproducers falling within subheading 92.1 1 A II to 19 % from 1 January 1984 and, by way of compensation, to reduce temporarily the tariff concession on certain combined apparatus falling within subheading 92.11 A III to zero from 1 January 1984 ; Whereas these amendments should therefore be made to the Common Customs Tariff annexed to Regulation (EEC) No 950/68 (! ), HAS ADOPTED THIS REGULATION : Article 1 The Common Customs Tariff annexed to Regulation (EEC) No 950/68 is hereby amended as follows : (') OJ No L 172, 22. 7 . 1968, p. 1 . No L 351 /2 Official Journal of the European Communities 14. 12. 83 CCT heading No Description Rate of duty Autonomous % Conventional % 92.11 Gramophones, dictating machines and other sound recorders or reproducers, including record players and tape decks, with or without sound-heads ; tele ­ vision image and sound recorders or reproducers : A. Sound recorders or reproducers : II I. (unchanged) (unchanged) (unchanged) ll II . Sound reproducers : \\ ll a) Sound reproducers with laser optical reading system 19 19 b) Other 19 9,5 ll III . Combined sound recorders and reproducers : l a) using magnetic tapes on reels, excluding cassettes, and allowing sound recording or reproduction either at a single speed of 19 cm per second or at several speeds if those comprise only 19 cm per second and lower speeds 16 exemption li b) other 16 7,6 B. (unchanged) (unchanged) (unchanged) Article 2 This Regulation shall enter into force on 1 January 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 December 1983 . For the Council The President C. SIMITIS